Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Allowable Subject Matter
Claims 1, 2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a gate forming process, after the channel region for the well of the FET region is formed, forming gates respectively on the well of the FET region and the well of the variable-capacitance element region, wherein the gates are insulated from the well of the FET region and the well of the variable-capacitance element region by an insulating film; a second masking process, generating a second implantation barrier layer on the surface of the substrate, wherein the second implantation barrier layer covers the surface of the well of the variable-capacitance element region, and does not cover the surface of the well of the FET region, wherein in the first masking process, the first implantation barrier layer is formed by using a photomask with a predetermined orientation relative to the substrate and a predetermined position relative to the substrate, and in the second masking process, the second implantation barrier layer is also formed by using the photomask with the predetermined orientation relative to the substrate and the predetermined position relative to the substrate; and an epitaxy forming process, after the gates are formed and the second masking process is performed, implanting impurities with the polarity opposite to the polarity of the well in the FET region into the surface of the substrate, thereby forming an epitaxy region for the well of the FET region, wherein the epitaxy region is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/ERROL V FERNANDES/Primary Examiner, AU 2894